  Case 8:21-cv-00607-DOC-JDE Document 11 Filed 04/09/21 Page 1 of 16 Page ID #:40



           1 STEPHEN M. HAYES (SBN 83583)

           2
               RYAN Z. KELLER (SBN 249193)
               HAYES SCOTT BONINO ELLINGSON
           3   GUSLANI SIMONSON & CLAUSE LLP
           4
               999 Skyway Road, Suite 310
               San Carlos, California 94070
           5   Telephone:650.637.9100
           6   Facsimile: 650.637.8071

           7 Attorneys for Plaintiff

           8 MASSACHUSETTS BAY INSURANCE COMPANY

           9
                                       UNITED STATES DISTRICT COURT
          10
                                    CENTRAL DISTRICT OF CALIFORNIA
          11
                                               SOUTHERN DIVISION
          12

          13 MASSACHUSETTS BAY                              CASE NO.: 8:21-cv-00607-DOC
          14 INSURANCE COMPANY,
                                                            FIRST AMENDED COMPLAINT
          15                      Plaintiff,                FOR DECLARATORY RELIEF;
                                                            DEMAND FOR JURY TRIAL
          16         v.

          17 NEUROPATHY SOLUTIONS, INC.
             dba SUPERIOR HEALTH CENTERS,
          18 RIGOBERTO   BERNAL, an individual;
             MARILENA BERNAL, an individual;
          19 and DOES 1-10, inclusive,

          20                      Defendants.

          21

          22
                     Plaintiff MASSACHUSETTS BAY INSURANCE COMPANY (“MBIC” or
          23
               “Plaintiff”) complains of Defendants, and each of them, as follows:
          24

          25                                     THE PARTIES
          26
                     1.    At all times mentioned herein, MBIC has been, and still is, a corporation
          27
               of the State of Massachusetts, being incorporated under the laws of Massachusetts,
          28
1820039                                               -1-
                  FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF and DEMAND FOR JURY TRIAL
  Case 8:21-cv-00607-DOC-JDE Document 11 Filed 04/09/21 Page 2 of 16 Page ID #:41



           1 and has had and continues to have its principal place of business in Massachusetts.

           2
                      2.     MBIC is informed and believes, and on that basis alleges that at all
           3

           4 times mentioned herein, Defendant Neuropathy Solutions, Inc. dba Superior Health

           5 Centers (“Neuropathy” or “Defendant”) has been, and still is domiciled in California

           6
               and resides for venue purposes in Irvine, California in Orange County and is subject
           7

           8 to personal jurisdiction in this district.

           9          3.     MBIC is informed and believes, and on that basis alleges that at all
          10
               times mentioned herein, Defendants Rigoberto Bernal and Marilena Bernal were, and
          11

          12 are residents of the County of Riverside, State of California. Rigoberto and Marilena

          13 Bernal have an interest in the outcome of this litigation and are thus named herein as

          14
               real parties in interest.
          15

          16          4.     MBIC is ignorant of the true names, capacities and involvements of the

          17 Defendants sued herein as Does 1 through 10, inclusive. MBIC, therefore, sues these

          18
               Defendants by said fictitious names and will seek leave to amend this complaint to
          19

          20 include the true names, capacities and involvements of said Doe Defendants when

          21 their true names, capacities and involvements are ascertained.

          22
                                           JURISDICTION AND VENUE
          23

          24          5.     This is an action for declaratory relief pursuant to 28 U.S.C. §§ 2201 et
          25 seq. Original jurisdiction in this matter is based upon 28 U.S.C. § 1332 due to the

          26
               complete diversity of citizenship of the parties and the matter in controversy exceeds
          27

          28 $75,000, exclusive of interest and costs. Further, original jurisdiction is proper under
1820039                                                -2-
                           COMPLAINT FOR DECLARATORY RELIEF and DEMAND FOR JURY TRIAL
  Case 8:21-cv-00607-DOC-JDE Document 11 Filed 04/09/21 Page 3 of 16 Page ID #:42



           1 the Declaratory Judgment Act, 28 U.S.C. §§ 2201 et seq.

           2
                     6.       The amount in controversy, exclusive of interest and costs, exceeds the
           3

           4 value of $75,000 since the underlying complaint seeks special and general damages

           5 for medical treatment resulting in multiple surgeries and permanent paraplegia and

           6
               Defendants seek defense and indemnity based on an insurance policy issued by
           7

           8 MBIC that had a liability limit per occurrence of $2,000,000.00.

           9         7.       Pursuant to 28 U.S.C. § 1391, venue in this district is proper because
          10
               Neuropathy resides and has its principal place of business in Irvine, California in
          11

          12 Orange County and all defendants are residents of the State of California. Further, a

          13 substantial part of the events or omissions giving rise to the claim for insurance

          14
               coverage occurred within Irvine, California in Orange County because the MBIC
          15

          16 insurance policy was issued to Neuropathy there.

          17                                   GENERAL ALLEGATIONS
          18
                   A.         The Underlying Lawsuit
          19

          20         8.       Rigoberto Bernal (“Bernal”) alleges that in September 2019, he attended
          21 an “informational sales pitch” from Neuropathy Solutions dba Superior Health

          22
               Centers (“Neuropathy”) wherein he was told that stem cell injections would cure pain
          23

          24 and mobility limitations in his knees. Bernal agreed to proceed with the stem cell

          25 treatment and went to Neuropathy on October 9, 2019 for treatment.

          26
                        9.    Bernal alleges that on October 9, 2019, he went to Neuropathy for his
          27

          28 treatment. At Neuropathy, he was treated by Nurse Benson. Bernal alleges that
1820039                                                  -3-
                             COMPLAINT FOR DECLARATORY RELIEF and DEMAND FOR JURY TRIAL
  Case 8:21-cv-00607-DOC-JDE Document 11 Filed 04/09/21 Page 4 of 16 Page ID #:43



           1 Nurse Benson inappropriately injected Mr. Bernal with CoreCyte and Polycyte,

           2
               which Bernal claims did not contain live stem cells and are not FDA approved for the
           3

           4 prevention or treatment of any disease, including knee pain/arthritis. Bernal alleges

           5 that Ralph Highshaw, M.D. and Elite Medical Group, PC were to facilitate and

           6
               oversee the medical treatment at Neuropathy.
           7

           8           10.    Bernal alleges that after the injections, he had a fever and was in pain.

           9 He went to the hospital where he was diagnosed with septic infections and renal

          10
               failure. Bernal alleges he underwent numerous surgeries and is now permanently
          11

          12 paraplegic.

          13           11.    On September 9, 2020, Rigoberto Bernal and his wife, Marilena Bernal,
          14
               filed a lawsuit against Neuropathy, Ralph Highshaw, M.D., Elite Medical Group, PC,
          15

          16 and Nurse Alexa Benson, in the Superior Court, Riverside County, entitled “Bernal v.

          17 Highshaw, et al. (Cae No. RIC2003600.”) The lawsuit alleges causes of action for

          18
               Negligence – Medical Malpractice, Negligence – Failure to Warn, Loss of
          19

          20 Consortium, Financial Elder Abuse, and Fraud. (“Underlying Lawsuit.”)

          21      B.          Defendant’s Insurance Policy with MBIC
          22
                       12. MBIC issued a Commercial General Liability insurance policy to
          23

          24 Defendant, policy number 0D3-D903901-00 with effective dates of May 1, 2019 to

          25 May 1, 2020 (“the Policy”). (Exhibit A.) The policy limits are $2,000,000 per

          26
               occurrence.
          27

          28           13.    The Policy’s Liability section includes an insuring agreement which
1820039                                                  -4-
                             COMPLAINT FOR DECLARATORY RELIEF and DEMAND FOR JURY TRIAL
  Case 8:21-cv-00607-DOC-JDE Document 11 Filed 04/09/21 Page 5 of 16 Page ID #:44



           1   provides in relevant part:
           2

           3               We will pay those sums the insured
           4
                           becomes legally obligated to pay as
           5
                           damages because of "bodily injury",
           6

           7               "property damage" or "personal and
           8
                           advertising injury" to which this insurance
           9
                           applies. We will have the right and duty to
          10

          11               defend the insured against any "suit"
          12
                           seeking those damages. However, we will
          13
                           have no duty to defend the insured against
          14

          15               any "suit" seeking damages for "bodily
          16
                           injury", "property damage" or "personal
          17
                           and advertising injury", to which this
          18

          19               insurance does not apply. We may, at our
          20
                           discretion, investigate any "occurrence" or
          21
                           any offense and settle any claim or "suit"
          22

          23               that may result.
          24
                           …
          25
                           b. This insurance applies:
          26

          27                  (1) To "bodily injury" and "property
          28
1820039                                              -5-
                         COMPLAINT FOR DECLARATORY RELIEF and DEMAND FOR JURY TRIAL
  Case 8:21-cv-00607-DOC-JDE Document 11 Filed 04/09/21 Page 6 of 16 Page ID #:45



           1                damage" only if:
           2
                            (a) The "bodily injury" or "property
           3

           4
                                damage" is caused by an

           5                    "occurrence" that takes place in
           6
                                the "coverage territory";
           7

           8                 …

           9          (2)    To "personal and advertising injury"
          10
                             caused by an offense arising out of
          11

          12                 your business, but only if the offense

          13                 was committed in the "coverage
          14
                             territory" during the policy period.
          15

          16
                    B. Exclusions
          17
                            …
          18

          19        a.      Expected or Intended Injury
          20
                            “Bodily injury" or "property damage"
          21
                            expected or intended from the
          22

          23                standpoint of the insured. ***
          24
                            …
          25
                    j. Professional Services
          26

          27
                         "Bodily injury", "property damage", "personal and
          28
1820039                                       -6-
                  COMPLAINT FOR DECLARATORY RELIEF and DEMAND FOR JURY TRIAL
  Case 8:21-cv-00607-DOC-JDE Document 11 Filed 04/09/21 Page 7 of 16 Page ID #:46



           1           advertising      injury" caused by the rendering of or
           2
                       failure to render any professional service, advice or
           3

           4
                       instruction:

           5
                          (1) By you; or
           6
                          (2) On your behalf; or
           7

           8              (3) From whom any of you assumed liability by
           9
                          reason of a      contract or agreement, regardless of
          10
                          whether any such service, advice or instruction is
          11

          12              ordinary to any insured’s profession.
          13
                           Professional services include but are not limited to:
          14

          15              …
          16
                       (8) Any health or therapeutic service treatment, advice
          17

          18               or   instruction;
          19              …
          20
                           This exclusion applies even if a claim
          21

          22               alleges negligence or other
          23
                           wrongdoing in the supervision, hiring,
          24
                           employment, training or monitoring of
          25

          26               others by an insured, if the
          27
                           "occurrence" which caused the "bodily
          28
1820039                                       -7-
                  COMPLAINT FOR DECLARATORY RELIEF and DEMAND FOR JURY TRIAL
  Case 8:21-cv-00607-DOC-JDE Document 11 Filed 04/09/21 Page 8 of 16 Page ID #:47



           1                     injury" or "property damage", or the
           2
                                 offense which caused the "personal
           3

           4
                                 and advertising injury", involved the

           5                     rendering of or failure to render any
           6
                                 professional service.
           7

           8       The Liability section contains the following relevant definitions as amended by

           9 the Businessowners Liability Special Broadening Endorsement:

          10
                             3. "Bodily injury" means bodily injury,
          11

          12                       sickness or disease sustained by a

          13                       person, including death resulting from any
          14
                                   of these at any time. "Bodily injury"
          15

          16                       includes mental anguish or other mental

          17                       injury resulting from "bodily injury".
          18
                              …
          19

          20                   13. "Occurrence" means an accident,
          21                        including continuous or repeated
          22
                                    exposure to substantially the same
          23

          24                        general harmful conditions.
          25                   …
          26
                               14. "Personal and advertising injury" means
          27

          28                        injury, including consequential "bodily
1820039                                            -8-
                       COMPLAINT FOR DECLARATORY RELIEF and DEMAND FOR JURY TRIAL
  Case 8:21-cv-00607-DOC-JDE Document 11 Filed 04/09/21 Page 9 of 16 Page ID #:48



           1                 injury", arising out of one or more of the
           2
                             following offenses:
           3

           4
                             a. False arrest, detention or

           5                    imprisonment;
           6
                             b. Malicious prosecution or abuse of process;
           7

           8                 c. The wrongful eviction from, wrongful

           9                   entry into, or invasion of the right of
          10
                               private occupancy of a room, dwelling
          11

          12                   or premises that a person occupies,

          13                   committed by or on behalf of its
          14
                               owner, landlord or lessor;
          15

          16                d. Oral or written publication, in any

          17                   manner, of material that slanders or
          18
                               libels a person or organization or
          19

          20                   disparages a person's or
          21                   organization's goods, products or
          22
                               services;
          23

          24                e. Oral or written publication, in any
          25                  manner, of material that violates a
          26
                              person's right of privacy;
          27

          28                f. The use of another's advertising idea
1820039                                       -9-
                  COMPLAINT FOR DECLARATORY RELIEF and DEMAND FOR JURY TRIAL
 Case 8:21-cv-00607-DOC-JDE Document 11 Filed 04/09/21 Page 10 of 16 Page ID #:49



           1                 in your "advertisement"; or
           2
                           g. Infringing upon another's copyright,
           3

           4
                             trade dress or slogan in your "advertisement".

           5               h. "Discrimination" (unless insurance thereof is
           6
                             prohibited by law) that results in injury to the
           7

           8                 feelings or reputation of a natural person,

           9                 but only if such "discrimination" is:
          10
                             (1) Not done intentionally by or at the
          11

          12                    direction of:

          13
                               (a)    The insured;
          14

          15                   (b)   Any officer of the corporation,
          16
                                     director, stockholder, partner or
          17
                                     member of the insured; and
          18

          19                 (2) Not directly or indirectly related to an
          20
                                 "employee", not to the employment,
          21
                                 prospective employment or termination
          22

          23                     of any person or persons by an insured.
          24
                         …
          25
                         17. "Property damage" means:
          26

          27                 a. Physical injury to tangible property,
          28
1820039                                       -10-
                  COMPLAINT FOR DECLARATORY RELIEF and DEMAND FOR JURY TRIAL
 Case 8:21-cv-00607-DOC-JDE Document 11 Filed 04/09/21 Page 11 of 16 Page ID #:50



           1                   including all resulting loss of use of
           2
                              that property. All such loss of use
           3

           4
                              shall be deemed to occur at the time

           5                  of the physical injury that caused it;
           6
                              or
           7

           8                b. Loss of use of tangible property that

           9                  is not physically injured. All such
          10
                              loss of use shall be deemed to
          11

          12                  occur at the time of the

          13                  "occurrence" that caused it.
          14
                               …
          15

          16               "Discrimination" means the unlawful

          17               treatment of individuals based upon race,
          18
                           color, ethnic origin, gender, religion, age,
          19

          20               or sexual preference. "Discrimination"
          21               does not include the unlawful treatment
          22
                           of individuals based upon developmental,
          23

          24               physical, cognitive, mental, sensory or
          25               emotional impairment or any
          26
                           combination of these.
          27

          28
1820039                                       -11-
                  COMPLAINT FOR DECLARATORY RELIEF and DEMAND FOR JURY TRIAL
 Case 8:21-cv-00607-DOC-JDE Document 11 Filed 04/09/21 Page 12 of 16 Page ID #:51



           1        C.      MBIC’s Reservation of Rights
           2
                    14.     On October 2, 2020, Neuropathy tendered the Underlying Lawsuit to
           3

           4
               MBIC.

           5        15.     On October 15, 2020, MBIC denied coverage, on the grounds that the
           6
               claims alleged in the Underlying Lawsuit against Neuropathy were excluded under
           7

           8 the “professional services” exclusion.

           9        16.     On November 16, 2020, Neuropathy responded to MBIC’s denial of
          10
               coverage. Neuropathy argued that paragraph 32 of the Complaint in the Underlying
          11

          12 Lawsuit which alleges that “Defendants did not offer Mr. Bernal a cash pay or

          13 insurance based option even though he had medical insurance”, as incorporated into

          14
               the cause of action for Financial Elder Abuse is a covered claim because mental
          15

          16 anguish and emotional distress are recoverable damages.

          17        17.     On January 14, 2021, Neuropathy further argued that paragraphs 14-16
          18
               of the Complaint in the Underlying Lawsuit regarding the “informational sales pitch”
          19

          20 that Bernal attended at Neuropathy fell under the advertising injury coverage in the

          21 policy. Neuropathy also contended that Neuropathy does not provide any medical

          22
               services, but only assists in providing marketing and advertising services for the
          23

          24 medical providers.      On January 21, 2021, Neuropathy provided MBIC with a
          25 Management Services Agreement between it and Elite Medical Group effective April

          26
               25, 2019.
          27

          28        18.     On February 25, 2021, MBIC agreed to defend Neuropathy under a full
1820039                                                -12-
                           COMPLAINT FOR DECLARATORY RELIEF and DEMAND FOR JURY TRIAL
 Case 8:21-cv-00607-DOC-JDE Document 11 Filed 04/09/21 Page 13 of 16 Page ID #:52



           1 reservation of rights.

           2
                    19.    MBIC reserved its rights on the grounds that the Underlying Lawsuit
           3

           4 expressly alleges that Bernal was under the care and treatment of Neuropathy

           5 (Complaint, Underlying Lawsuit, ¶36.)       Based on this allegation, Neuropathy is
           6
               rendering professional services, which is subject to the professional services
           7

           8 exclusion under the Policy.    In addition, the alleged “informational sales pitch” did

           9 not allege any slander which would fall within the Policy’s “personal and advertising

          10
               injury” coverage promise. Rather, the “informational sales pitch” was of health or
          11

          12 therapeutic advice, which falls within the professional services exclusion.

          13        20.    MBIC further reserved its rights on the grounds that the allegations
          14
               regarding an “abusive financial relationship” wherein Neuropathy allegedly required
          15

          16 Bernal to enter into a financial agreement with excessive interest rates and did not

          17 offer a cash-pay or insurance-based option, do not satisfy the insurance agreement

          18
               because no “occurrence,” “property damage,” “or “bodily injury” is alleged. The
          19

          20 “Expected or Intended Injury” exclusion also precludes coverage for these claims.

          21        21.    MBIC further reserved its rights on the grounds that the Financial Elder
          22
               Abuse and Fraud causes of action are precluded under the Policy pursuant to
          23

          24 Insurance Code section 533.       There is also no “occurrence” to trigger “bodily
          25 coverage” for these claims. Finally, plaintiffs do not allege “Discrimination” that

          26
               resulted in injury to the feelings or reputation of Bernal so as to trigger coverage
          27

          28 under “personal and advertising injury” coverage.
1820039                                               -13-
                          COMPLAINT FOR DECLARATORY RELIEF and DEMAND FOR JURY TRIAL
 Case 8:21-cv-00607-DOC-JDE Document 11 Filed 04/09/21 Page 14 of 16 Page ID #:53



           1 22.     The claim for punitive damages as alleged in the Complaint in the Underlying
           2
               Lawsuit is not covered under the Policy and is not insurable under California law.
           3

           4                              FIRST CAUSE OF ACTION

           5                                   Declaratory Relief
           6
                   23.      MBIC incorporates paragraphs 1 through 22 as though fully set forth
           7

           8 herein.

           9         24.    An actual controversy has arisen between Plaintiff and Defendants
          10
               herein, concerning their respective rights and duties under the Policy issued by MBIC
          11

          12 regarding the below issues. MBIC seeks a judicial determination that:

          13                a. The claims alleged against Neuropathy in the Underlying Lawsuit do
          14
                               not satisfy the Policy’s insuring agreements and/or are precluded
          15

          16                   under the “Professional Services” and/or “Expected or Intended

          17                   Injury” exclusions of the Policy and/or Insurance Code section 533;
          18
                            b. MBIC does not have a duty to defend Neuropathy in the Underlying
          19

          20                   Lawsuit;
          21                c. MBIC does not have a duty to indemnify Neuropathy in the
          22
                               Underlying Lawsuit.
          23

          24         25.    As a result, an actual controversy exists as described herein and this
          25 court may declare the rights and other legal relations of the parties pursuant to the

          26
               Declaratory Judgment Act, 22 U.S.C. section 2201.
          27

          28         26.    A judicial determination of this controversy is necessary and appropriate
1820039                                                -14-
                           COMPLAINT FOR DECLARATORY RELIEF and DEMAND FOR JURY TRIAL
 Case 8:21-cv-00607-DOC-JDE Document 11 Filed 04/09/21 Page 15 of 16 Page ID #:54



           1 in order for the parties to ascertain their rights, duties, and obligations under the

           2
               Policy.
           3

           4                                         PRAYER

           5         WHEREFORE, MBIC prays for judgment against Defendant, as follows:
           6
                     1.    For a judgment declaring that MBIC has no duty to defend Neuropathy
           7

           8 in the Underlying Lawsuit;

           9         2.    For a judgment declaring that MBIC has no duty to indemnify
          10
               Neuropathy in the Underlying Lawsuit;
          11

          12         3.    For general and special damages in an amount according to proof;

          13         4.    For such relief as the Court may deem appropriate.
          14

          15

          16 Dated: April 9, 2021                  HAYES SCOTT BONINO ELLINGSON
                                                   GUSLANI SIMONSON & CLAUSE, LLP
          17

          18
                                                   By: /s/ Ryan Z. Keller
          19                                           STEPHEN M. HAYES
                                                       RYAN Z. KELLER
          20                                           Attorneys for Plaintiff
                                                       MASSACHUSETTS BAY INSURANCE
          21                                           COMPANY
          22

          23

          24

          25

          26

          27

          28
1820039                                               -15-
                          COMPLAINT FOR DECLARATORY RELIEF and DEMAND FOR JURY TRIAL
 Case 8:21-cv-00607-DOC-JDE Document 11 Filed 04/09/21 Page 16 of 16 Page ID #:55



           1                               DEMAND FOR JURY TRIAL
           2
                     MBIC hereby demands a trial by jury pursuant to Rule 38(b) of the Federal
           3

           4
               Rules of Civil Procedure.

           5

           6
               Dated: April 9, 2021              HAYES SCOTT BONINO ELLINGSON
           7                                     GUSLANI SIMONSON & CLAUSE, LLP
           8

           9
                                                By: /s/ Ryan Z. Keller
          10                                        STEPHEN M. HAYES
                                                    RYAN Z. KELLER
          11                                        Attorneys for Plaintiff
                                                    MASSACHUSETTS BAY INSURANCE
          12                                        COMPANY
          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
1820039                                              -16-
                         COMPLAINT FOR DECLARATORY RELIEF and DEMAND FOR JURY TRIAL
